Citation Nr: 0315762	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  98-08 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than August 1, 1990, 
for the assignment of a total disability rating for 
compensation based on individual unemployability.



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1973.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico.  In an 
April 30, 2002, decision, the Board granted an earlier 
effective date of August 1, 1990, for a total disability 
rating for compensation based on individual unemployability.  
Thereafter, the veteran, contending that an even earlier 
effective date was warranted for a total disability rating 
for compensation based on individual unemployability, filed 
an appeal to the April 2002 Board decision with the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court).  In an Order dated February 21, 2003, the Court 
vacated the portion of the April 30, 2002, Board decision 
that denied an effective date earlier than August 1, 1990, 
for the assignment of a total disability rating for 
compensation based on individual unemployability, and granted 
a Joint Motion for Partial Remand.  

 
REMAND

The Court in the instant case found that in its April 2002 
decision, the Board did not properly satisfy its duty to 
notify because it did not "specifically detail the 
allocation of the burdens of obtaining necessary evidence."  
The Court also found that the April 2002 decision did not 
"present sufficient reasons or bases to support its 
conclusion that VA provided adequate notice of the 
information and evidence necessary to substantiate 
Appellant's claim."  See Veterans Claims Assistance Act of 
2000 (VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

While a statement submitted on behalf of the veteran in May 
2003 indicated that there was no additional evidence to 
submit, the record does not reflect that the veteran or his 
attorney has been notified of the type of evidence he needs 
to submit and what evidence VA will assist him in obtaining, 
in accordance with the February 2003 Court remand.  The 
veteran's attorney in June 2003 submitted a letter which, in 
essence, requested compliance with the February 2003 Court 
remand.  Accordingly, the case must be remanded for the 
following action:

The regional office must review the claims file 
and ensure that all notification and 
development action required by the VCAA is 
completed.  The regional office should ensure 
that the notification requirements and 
development procedures contained in the VCAA 
are fully complied with and satisfied.  In 
particular, the regional office should inform 
the veteran of the type of evidence required 
from him and what evidence VA will obtain (with 
assistance from him) in order to substantiate 
his claim.  The veteran should also be informed 
that VA will assist him in obtaining identified 
evidence, should he require such assistance.  

After the above requested action has been completed, the 
regional office should review the veteran's claim for 
entitlement to an effective date earlier than August 1, 1990, 
for the assignment of a total disability rating for 
compensation based on individual unemployability.  If the 
benefit sought on appeal remains denied, a supplemental 
statement of the case should be furnished to the veteran and 
his attorney, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




